NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER O’NEILL,                            No. 20-15093

                Petitioner-Appellant,           D.C. No. 3:11-cv-00901-MMD-
                                                CLB
 v.

RENEE BAKER, Warden; ATTORNEY                   MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                       Argued and Submitted April 16, 2021
                            San Francisco, California

Before:      R. NELSON and FORREST, Circuit Judges, and JACK,** District
Judge.

      Christopher O’Neill appeals from the district court’s order denying his

petition for writ of habeas corpus under 28 U.S.C. § 2254. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
under 28 U.S.C. §§ 1291 and 2253(a), and we affirm.

      As the parties are familiar with the facts, we need not repeat them here.

      Because O’Neill’s federal habeas petition was filed after April 24, 1996, our

review is governed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). Murray v. Schriro, 745 F.3d 984, 996 (9th Cir. 2014). Under

AEDPA, a federal court may grant habeas relief only when the state court decision

was (1) “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,”

or (2) “based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d).

      O’Neill first challenges the Nevada Supreme Court’s decision affirming the

denial of his ineffective assistance of counsel claim. He contends that trial counsel

failed to properly communicate and investigate the case, which denied O’Neill the

opportunity to present his defenses that (1) Geraldine Mesker gave him the forged

checks as collateral for landscaping work, and that (2) his parole officer, Brent

Cooper, was extorting him. On appeal, O’Neill contends that the state court’s

finding that O’Neill failed to present credible evidence that he performed any work

for Mesker was contrary to the record. We disagree. The state court reasonably

concluded that O’Neill’s testimony at the post-conviction evidentiary hearing

lacked credibility. See Rice v. Collins, 546 U.S. 333, 341–42 (2006) (that


                                          2                                    20-15093
reasonable minds might disagree about a factual finding “does not suffice to

supersede the trial court’s credibility determination” on habeas review); Hibbler v.

Benedetti, 693 F.3d 1140, 1148 (9th Cir. 2012) (“[W]e may not second-guess a

state court’s fact-finding process unless we determine that the state court was not

merely wrong, but actually unreasonable.” (internal quotations omitted)).

Moreover, the record supports the conclusion that the remaining evidence was

insufficient to establish that O’Neill had performed work for Mesker.

Accordingly, the state court decision was not based on any unreasonable

determination of fact. See 28 U.S.C. § 2254(d)(2).

      To the extent O’Neill also contends that the state court decision involved an

unreasonable application of clearly established federal law under Strickland v.

Washington, 466 U.S. 668 (1984), we conclude that the Nevada Supreme Court

reasonably denied relief because O’Neill failed to establish prejudice resulting

from the alleged deficient performance of counsel. Because O’Neill did not

present credible evidence in support of his extortion theory and checks-as-

collateral defenses, he failed to demonstrate a “reasonable probability that . . . the

result of the proceeding would have been different” had trial counsel properly

communicated and investigated the case. Id. at 694. The state court decision was

not an unreasonable application of Strickland. See 28 U.S.C. § 2254(d)(1).

      O’Neill also challenges the Nevada Supreme Court’s decision affirming the


                                           3                                     20-15093
denial of his motion for a new trial based on the state’s failure to disclose evidence

of dishonesty by O’Neill’s parole officer. On appeal, O’Neill contends that the

state court applied the wrong legal standard, unreasonably determined that the

evidence was not material, and improperly denied the motion without an

evidentiary hearing. See 18 U.S.C. § 2254(d)(1), (2).

      Contrary to O’Neill’s first argument, the state court applied the proper legal

standard under Brady and its progeny. See 28 U.S.C. § 2254(d)(1); Lockyer v.

Andrade, 538 U.S. 63, 73 (2003). The state court also reasonably determined that

O’Neill failed to establish materiality under Brady. See United States v. Bagley,

473 U.S. 667, 682 (1985) (“[E]vidence is material only if there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.”).

      Specifically, the state court reasonably concluded that the impeachment

value of the undisclosed evidence was not material because Cooper’s testimony

was cumulative of trial testimony by other law enforcement officers. Strickler v.

Greene, 527 U.S. 263, 293–94 (1999) (finding no prejudice from evidence

impeaching key witness where there was strong evidence for conviction separate

from the witness’s testimony). Moreover, the Nevada Supreme Court’s conclusion

that the undisclosed evidence would not have undermined the basis for the search

was not objectively unreasonable in light of the record before the state court at the


                                           4                                   20-15093
time and the arguments put forth by the parties on the motion for a new trial,1 nor

was it based on any unreasonable determination of fact. See 28 U.S.C.

§ 2254(d)(1), (2). The state court also reasonably rejected any argument that the

undisclosed evidence was material as support for O’Neill’s extortion theory.

Finally, under deferential AEDPA review, we conclude that the state court did not

act unreasonably in resolving O’Neill’s motion for a new trial without an

evidentiary hearing.2 See 28 U.S.C. § 2254(d)(2); Hibbler, 693 F.3d at 1146–49

(stating that a state court’s fact-finding process is deficient under § 2254(d)(2) only

if the failure to hold an evidentiary hearing was objectively unreasonable).

      We treat O’Neill’s remaining argument as a motion to expand the certificate

of appealability. So treated, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala

v. Wood, 195 F.3d 1098, 1104–05 (9th Cir. 1999).

      AFFIRMED.


1
  We do not consider the evidentiary hearing or other evidence presented in
separate state habeas proceedings on O’Neill’s ineffective assistance of counsel
claim. See Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“[R]eview under
§ 2254(d)(1) is limited to the record that was before the state court that adjudicated
the claim on the merits.”). However, even if our review encompassed this
evidence, we would reach the same conclusion, because Officer Summers’s
testimony at the evidentiary hearing established an independent basis for the
detention leading to O’Neill’s charges.
2
 It is unclear that O’Neill adequately raised this argument under 28 U.S.C.
§ 2254(d)(2) before the district court in his federal petition. See Miles v. Ryan, 713
F.3d 477, 494 n.19 (9th Cir. 2013) (deciding that an issue not raised before the
district court cannot be raised on appeal).

                                          5                                     20-15093